Exhibit 10.3

MARLIN BUSINESS SERVICES CORP.

2019 EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT AWARD

The Compensation Committee of the Board of Directors of Marlin Business Services
Corp. (the “Committee”) has determined to grant to you a performance stock unit
award which is convertible to shares of common stock of Marlin Business Services
Corp. (the “Company”) under the Marlin Business Services Corp. 2019 Equity
Compensation Plan (the “Plan”). The terms of the grant are set forth in the
attached Performance Stock Unit Award Agreement (the “Agreement”) provided to
you. The following provides a summary of the key terms of this grant; however,
you should read the entire Agreement, along with the terms of the Plan, to fully
understand this grant.

SUMMARY OF PERFORMANCE STOCK UNIT GRANT

 

Grantee:

                       

Date of Grant:

                       

Total Number of Performance Stock Units Granted*:

                       

Vesting**:

   The number of performance stock units, if any, that may become earned and
vested will be determined based on the level of achievement of the performance
goals set forth on Exhibit A to the Agreement for the Performance Period (as
defined in the Agreement) and the other terms and conditions as set forth in the
Agreement.

Distribution Date:

   Performance stock units, if any, that become earned and vested shall be
redeemed at the time specified in the Agreement.

 

*

This represents the target number of performance stock units that may be issued
under the Agreement. The threshold and maximum number of performance stock units
that may be issued under the Agreement are set forth on Exhibit A to the
Agreement.

**

Except as otherwise provided in the Agreement, the Grantee must remain
continuously employed by, or providing service to, the Employer (as defined in
the Plan) from the Date of Grant to the last day of the Performance Period in
order to be eligible to earn and vest in any performance stock units subject to
this grant for which the Performance Goals (as defined in the Plan) have been
met, as certified by the Committee.



--------------------------------------------------------------------------------

MARLIN BUSINESS SERVICES CORP.

2019 EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

This PERFORMANCE STOCK UNIT AWARD AGREEMENT, dated as of ________ (the “Date of
Grant”), is delivered by Marlin Business Services Corp. (the “Company”) to
________ (the “Grantee”).

RECITALS

A. The Marlin Business Services Corp. 2019 Equity Compensation Plan (the “Plan”)
provides for the grant of stock units which are phantom units convertible into
shares of common stock of the Company (the “Company Stock”) if certain terms and
conditions are met.

B. The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined to make a performance stock unit grant under the
Plan as an inducement for the Grantee to promote the best interests of the
Company and its shareholders and the terms and conditions of such performance
stock unit grant, including the performance goals and other terms and conditions
of such performance stock unit grant shall be memorialized in this Performance
Stock Unit Award Agreement (the “Agreement”). The Grantee may receive a copy of
the Plan by contacting ________, ________, at ________, ext. ________.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Performance Stock Units. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants to the Grantee
________ stock units (collectively, the “Performance Stock Units”). The
Performance Stock Units will be earned and vested and distributable if and only
to the extent that the Performance Goals (as defined below) and other terms and
conditions set forth in this Agreement are met. Each Performance Stock Unit
shall be a phantom right and shall be equivalent to one share of Company Stock
on the applicable Distribution Date (as defined below). The number of
Performance Stock Units set forth above is equal to the target number of shares
of Company Stock that the Grantee may be eligible to earn and become vested for
100% achievement of the Performance Goals described in Exhibit A. The threshold
and maximum number of Performance Stock Units that may be issued under the
Agreement are set forth on Exhibit A to the Agreement.

2. Performance Stock Unit Account. The Company shall establish and maintain a
Performance Stock Unit account as a bookkeeping account on its records (the
“Performance Stock Unit Account”) for the Grantee and shall record in such
Performance Stock Unit Account the number of Performance Stock Units granted to
the Grantee. The Grantee shall not have any interest in any fund or specific
assets of the Company by reason of this grant nor the Performance Stock Unit
Account established for the Grantee.

 

1



--------------------------------------------------------------------------------

3. Performance Goals.

(a) The number of Performance Stock Units subject to this PSU Grant that may
become earned and vested is expressly contingent upon the level of achievement
of the Performance Goals, as certified by the Committee, and the other terms and
conditions of the Agreement.

(b) Unless a Change of Control (as defined in the Plan) occurs prior to the end
of the Performance Period, then within forty-five (45) days following the end of
the Performance Period the Committee will determine whether and to what extent
the Performance Goals have been met and will certify the number of Performance
Stock Units in which the Grantee may become earned and vested, if any, as set
forth in Exhibit A; provided that, except as provided in Paragraph 4(c), the
Grantee must be employed by, or providing service to, the Employer on
December 31, [2022] (the “Vesting Date”) in order to earn and vest in the
Performance Stock Units that the Committee has certified, unless, following the
end of the Performance Period, but prior to the date on which the Performance
Stock Units are distributed to the Grantee, the Grantee’s employment or service
is terminated by the Employer on account of Cause (as defined in the Company’s
Severance Pay Plan for Senior Management (the “Severance Plan”)), in which case
all such Performance Stock Units shall be immediately forfeited and the Grantee
shall not have rights to the distribution of any Performance Stock Units under
this Agreement. Any Performance Stock Units for which the Performance Goals were
not met at the end of the Performance Period, as certified by the Committee
after the end of the Performance Period, shall be forfeited and the Grantee
shall not have any rights with respect to the distribution of any portion of the
Performance Stock Units that are forfeited. The Performance Stock Units that
become earned and vested as described in this Paragraph shall be distributed to
the Grantee on the Distribution Date in accordance with Paragraph 5.

(c) If a Change of Control occurs prior to the end of the Performance Period
and, except as provided in Paragraph 4(c), the Grantee is employed by, or
providing service to, the Employer, on the date of the Change of Control, then
the Performance Period will end on the date of the Change of Control and the
Performance Goals will be deemed to have been met at the target level as set
forth in Exhibit A; provided that the Grantee must be employed by, or providing
service to, the Employer on December 31, [2022] (i.e., the Vesting Date) in
order to earn and vest in the Performance Stock Units, unless, on or after the
date of the Change of Control, but prior to December 31, [2022], the Grantee’s
employment or service is terminated by the Employer on account of death,
Disability (as defined in the Plan) or a termination without Cause or the
Grantee resigns for Good Reason (as defined in the Severance Plan), in which
case the date on which the Grantee’s employment or service is terminated shall
be the Vesting Date (i.e., the Vesting Date shall be accelerated to the date on
which the Grantee’s employment or service terminates) for purposes of the
Grantee earning and becoming vested in the Performance Stock Units that have
become vested at the target level pursuant to this Paragraph 3(c). Any
Performance Stock Units which relate to Performance Goals achieved at above the
target level shall be forfeited and the Grantee shall not have any rights with
respect to the distribution of any portion of the Performance Stock Units that
are forfeited. The Performance Stock Units that become earned and vested as
described in this Paragraph 3(c) shall be distributed to the Grantee on the
Distribution Date in accordance with Paragraph 5.

 

2



--------------------------------------------------------------------------------

(d) For the purposes of this Agreement, the term “Performance Period” shall
mean, unless otherwise provided in Exhibit A, the period beginning on January 1,
[2020] and ending on December 31, [2022].

4. Termination of Employment or Service.

(a) Termination for Cause. If at any time prior to the Distribution Date the
Grantee’s employment or service with the Employer is terminated by the Employer
on account of Cause, then all of the Performance Stock Units subject to this
Agreement shall be immediately forfeited as of the date of the Grantee’s
termination of employment or service with the Employer and the Grantee shall not
have any rights with respect to the distribution of any portion of the
Performance Stock Units.

(b) Voluntary Termination Without Good Reason. If at any time prior to the
earlier of (i) January 1, [2023] or (ii) the Distribution Date the Grantee’s
employment or service with the Employer is terminated by the Grantee for any
reason other than on account of Good Reason, then all of the Performance Stock
Units subject to this Agreement shall be immediately forfeited as of the date of
the Grantee’s termination of employment or service with the Employer and the
Grantee shall not have any rights with respect to the distribution of any
portion of the Performance Stock Units.

(c) Termination by Employer without Cause, Death or Disability; Resignation for
Good Reason. If at any time prior to the earlier to occur of (i) January 1,
[2023] or (ii) a Change of Control, the Grantee’s employment or service with the
Employer is terminated by the Employer on account of death, Disability or
without Cause or by the Grantee for Good Reason, then the Grantee shall be
entitled to a pro rata number of Performance Stock Units, which pro ration shall
be determined by multiplying the number of Performance Units that are earned as
provided in Section 3 as if the Grantee did not have a termination of employment
or service, by a fraction, the numerator of which is the number of days during
the Performance Period that the Participant was employed by, or providing
service to, to the Employer, and the denominator of which is the total number of
days in the Performance Period. The prorated amount, if any, distributable to
the Grant as provided in this Paragraph 4(c), based on the level of achievement
of the performance goals as provided in Paragraph 3, shall be distributed to the
Grantee at the time provided in Paragraph 5.

5. Time and Form of Payment with Respect to Performance Stock Units. The Grantee
(or, in the event of death, the Grantee’s estate) shall receive a distribution
with respect to Performance Stock Units, if any, that become earned and vested
as described in Paragraph 3 above as follows (i) with respect to Paragraph 3(b),
in February [2023] and (ii) with respect to Paragraph 3(c), (x) if the Grantee
is employed by, or providing service to, the Employer on the date of the Change
of Control, the earlier of (x) within thirty (30) days following the date on
which the Grantee’s employment or service terminates or (y) February, [2023] or
(y) if the Grantee’s employment or service terminates on account of Paragraph
4(c) prior to the date of the Change of Control, within thirty (30) days
following the date of the Change of Control. The Performance Stock Units, if
any, that have become earned and vested will be distributed in shares of Company
Stock (or such other equivalent consideration following a Change of Control),
with each earned and vested Performance Stock Unit equivalent to one share of

 

3



--------------------------------------------------------------------------------

Company Stock. Fractional Performance Stock Units shall be disregarded. Any
Performance Stock Units not earned and vested because of the failure to satisfy
the performance conditions and continuing employment and service conditions, are
forfeited as described in Paragraphs 3 or 4 above. The date on which the earned
and vested Performance Stock Units are distributed as provided in this Paragraph
5 is hereinafter referred to as the “Distribution Date”.

6. Dividend Equivalents. Should any ordinary dividends be declared and paid with
respect to the shares of Company Stock during the period between (a) the Date of
Grant and (b) the Distribution Date (i.e., shares of Company Stock issuable
under the Performance Stock Units are not issued and outstanding for purposes of
entitlement to the dividend), the Company shall credit to a dividend equivalent
bookkeeping account (the “Dividend Equivalent Account”) the value of the
dividends that would have been paid if the outstanding Performance Stock Units
credited to the Grantee’s Performance Stock Unit Account at the time of the
declaration of the dividend were outstanding shares of Company Stock. At the
same time that the corresponding Performance Stock Units are converted to shares
of Company Stock and distributed to the Grantee as set forth in Paragraph 5, the
Company shall pay to the Grantee a lump sum cash payment equal to the value of
the dividends credited to the Grantee’s Dividend Equivalent Account that
correspond to such vested and earned Performance Stock Units; provided, however,
that any dividends that were credited to the Grantee’s Dividend Equivalent
Account that are attributable to Performance Stock Units that have been
forfeited as provided in Paragraphs 3 or 4 above shall be forfeited and not
payable to the Grantee. No interest shall accrue on any dividend equivalents
credited to the Grantee’s Dividend Equivalent Account.

7. Change of Control. Except as otherwise set forth in this Agreement, the
provisions set forth in the Plan applicable to a Change of Control shall apply
to the Performance Stock Units, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan and
is consistent with the requirements of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).

8. Acknowledgment by Grantee. By accepting this grant, the Grantee acknowledges
that with respect to any right to redemption pursuant to this Agreement, the
Grantee is and shall be an unsecured general creditor of the Company without any
preference as against other unsecured general creditors of the Company, and the
Grantee hereby covenants for himself or herself, and anyone at any time claiming
through or under the Grantee not to claim any such preference, and hereby
disclaims and waives any such preference which may at any time be at issue, to
the fullest extent permitted by applicable law. The Grantee also agrees to be
bound by the terms of the Plan and this Agreement. The Grantee further agrees to
be bound by the determinations and decisions of the Committee with respect to
this Agreement and the Plan and the Grantee’s rights to benefits under this
Agreement and the Plan, and agrees that all such determinations and decisions of
the Committee shall be binding on the Grantee, his or her beneficiaries and any
other person having or claiming an interest under this Agreement and the Plan on
behalf of the Grantee.

 

4



--------------------------------------------------------------------------------

9. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) The obligation of the Company to deliver shares of Company Stock upon the
redemption of the Performance Stock Units shall be subject to the condition that
if at any time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of
Company Stock pursuant to this Agreement is subject to any applicable taxes and
other laws or regulations of the United States or of any state having
jurisdiction thereof.

(b) As a condition to receive any shares of Company Stock on the Distribution
Date, the Grantee agrees to be bound by the Company’s policies regarding the
transfer of the shares of Company Stock and understands that there may be
certain times during the year in which the Grantee will be prohibited from
selling, transferring, pledging, donating, assigning, mortgaging, hypothecating
or otherwise encumbering the shares of Company Stock. The Grantee also
acknowledges and agrees that this grant is subject to any applicable clawback,
recoupment or other policies relating to shares of Company Stock implemented by
the Company, as in effect from time to time.

(c) As soon as administratively practicable following the Distribution Date, a
certificate representing the shares of Company Stock that are redeemed shall be
issued to the Grantee.

10. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. Except as otherwise defined in
this Agreement, capitalized terms used in this Agreement shall have the meanings
set forth in the Plan. This Agreement is subject to the interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
shares of Company Stock, (c) changes in capitalization of the Company, and
(d) other requirements of applicable law. The Committee shall have the authority
to interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of this Agreement is the Grantee’s agreement to be bound by
the interpretations and decisions of the Committee with respect to this
Agreement and the Plan.

11. No Rights as Shareholder. The Grantee shall not have any rights as a
shareholder of the Company, including the right to any cash dividends or other
distributions (except as provided in Paragraph 6), or the right to vote, with
respect to any Performance Stock Units.

12. No Rights to Continued Employment or Service. This grant shall not confer
upon the Grantee any right to be retained in the service or employment of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or at any time for any
reason is specifically reserved.

 

5



--------------------------------------------------------------------------------

13. Assignment and Transfers. Prior to the actual issuance of the shares of
Company Stock under the Performance Stock Units which become earned and vested
hereunder, the Grantee may not transfer any interest in the Performance Stock
Units or dividend equivalents or the underlying shares of Company Stock or
pledge or otherwise hedge the sale of those units, dividend equivalents or
shares, including (without limitation) any short sale or any acquisition or
disposition of any put or call option or other instrument tied to the value of
those shares. However, any shares which are earned and vested hereunder but
otherwise remain unissued at the time of the Grantee’s death shall be
transferred pursuant to the provisions of the Grantee’s will or the laws of
inheritance. Any attempt to transfer, assign, pledge, or encumber the
Performance Stock Units or dividend equivalents under this grant by the Grantee
shall be null, void and without effect. The rights and protections of the
Company hereunder shall extend to any successors or assigns of the Company. This
Agreement may be assigned by the Company without the Grantee’s consent.

14. Withholding. The Grantee shall be required to pay to the Employer, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant, vesting and redemption of the Performance
Stock Units and dividend equivalents. Subject to Committee approval, the Grantee
may elect to satisfy any tax withholding obligation of the Employer with respect
to the distribution of shares of Company Stock pursuant to the Performance Stock
Units that are earned and vested by having shares of Company Stock withheld up
to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state, local and other tax liabilities.
Notwithstanding anything to the contrary herein or the Plan, until the Grantee
has satisfied the Company’s withholding obligation with respect to the shares of
Company Stock as described in this Paragraph 14, the Grantee shall not have any
rights to sell or transfer any shares of Company Stock that have been
distributed to the Grantee pursuant to this Agreement.

15. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Stock Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

16. Applicable Law. The validity, construction, interpretation and effect of
this grant shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

17. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll records of the
Employer, or to such other address as the Grantee may designate to the Company
in writing. Any notice shall be delivered by hand, sent by telecopy or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

6



--------------------------------------------------------------------------------

18. Section 409A of the Code. This grant of Performance Stock Units is intended
to be exempt from the requirements of section 409A of the Code in reliance on
the short-term deferral exception under section 409A of the Code.
Notwithstanding the foregoing, if any Performance Stock Units are subject to the
requirements of section 409A of the Code it is intended that this Agreement
comply with the requirements of section 409A of the Code with respect to such
Performance Stock Units and this Agreement shall be interpreted and administered
to avoid any penalty sanctions under section 409A of the Code. If any
distribution or payment cannot be provided or made at the time specified herein,
then such distribution or payment shall be provided in full at the earliest time
thereafter when such sanctions cannot be imposed, including if the distribution
is subject to the requirements of section 409A of the Code and is paid to the
Grantee on account of (i) separation from service, delaying such distribution
until six (6) months following the date of the Grantee’s separation from service
if the Grantee is a specified employee (as defined in section 409A of the Code
and its corresponding regulations) at such time and (ii) a change in control,
such distribution will only be paid on account of a change in control if such is
a change in control within the meaning of section 409A of the Code and its
corresponding regulations. In no event may the Grantee, directly or indirectly,
designate the calendar year of distribution or payment. The Grantee shall be
solely responsible for the tax consequences of the Performance Stock Units and
dividend equivalents granted pursuant to this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this instrument effective as of the Date of Grant, and the Grantee has
placed his or her signature hereon, effective as of the Date of Grant.

 

MARLIN BUSINESS SERVICES CORP.

By:    

I hereby accept the grant of Performance Stock Units described in this
Agreement. I have read the terms of the Plan and this Agreement, and agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all of the decisions and determinations of the Committee shall be final and
binding.

 

ACCEPTED:

By:    

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Performance Goals

The number of Performance Stock Units that may be earned and vested shall be
determined based on the level of achievement of the Performance Goals set forth
in this Exhibit A and the other terms and conditions set forth in this Exhibit A
and the Agreement. Unless otherwise defined herein, all capitalized terms set
forth herein shall have the meaning set forth in the Agreement and the Plan.

For purposes of this Agreement, the level of achievement of the Performance
Goals shall be determined based on the Company’s three-year average “Return on
Equity” (as defined below) (“[2020-2022] ROE Performance Goal”) during the
Performance Period. In addition, the level of achievement of the Performance
Goals shall be subject to potential downward adjustment (but not upward
adjustment) based on the Company’s three-year “Relative TSR” (as defined below)
(“[2020-2022] Relative TSR Performance Goal”) during the Performance Period.

 

  1.

[2020-2022] ROE Performance Goal

 

  a.

The Return on Equity shall be measured as GAAP net income divided by average
equity outstanding on December 31st of the applicable fiscal year, excluding
(1) the impact of changes in U.S. Generally Accepted Accounting Principles,
(2) unplanned amortization of and/or impairment of intangible assets, (3) costs
associated with merger, acquisition or divestiture transactions (regardless of
whether transactions are consummated or not and regardless of the period during
which the costs were incurred), including any transaction gain or loss,
(4) restructuring and reorganization costs, including unplanned severance and
related costs, (5) costs associated with unplanned changes to legal, regulatory
and compliance requirements, including any losses or gains from litigation,
(6) the amount of capital, if any, deemed to have been returned pursuant to
changes in regulatory capital requirements, plus costs associated with,
unplanned debt and/or equity raising activities that were approved by the
Company’s Board of Directors, (7) any material changes to U.S. federal tax law
or tax rates. The materiality threshold is $500,000 per category per year.

 

A-1



--------------------------------------------------------------------------------

  b.

The [2020-2022] ROE Performance Goals are set forth in the chart below:

[2020-2022] ROE Performance Goal

 

[2020 – 2022] Performance Goals        %
Target      ROE      Shares Earned as a
Percentage of Target  

Maximum

                                            

Target

                                            

Threshold

        

 

  c.

Within the time period set forth in Paragraph 3(b) of the Agreement (or, if
applicable, Paragraph 3(c) of the Agreement), the Committee will determine and
certify the level of the [2020-2022] ROE Performance Goal that was achieved
during the Performance Period, with linear interpolation between levels listed
on the chart above, and will certify the number of Performance Stock Units, if
any, that may become earned and vested, subject to Section 2, below (the “Earned
ROE PSUs”). Any fractional units will be rounded down to the nearest whole
Performance Stock Unit.

 

  d.

For any Performance Stock Units for which the [2020-2022] ROE Performance Goal
was not met, such Performance Stock Units shall be immediately forfeited upon
the Committee’s certification.

 

  2.

[2020-2022] Relative TSR Performance Goals

 

  a.

“Relative TSR” is tied to the percentile level at which the Company’s TSR over
the Performance Period stands in relation to the TSR for that period of the
companies comprising the Comparator Group (the “Percentile Rank”), rounded to
the nearest 0.1%

 

  b.

“TSR” is calculated for the Company and each company in the Comparator Group as
follows:

TSR = (Ending Stock Price – Beginning Stock Price) + Reinvested Dividends

Beginning Stock Price

For purposes of the foregoing:

“Beginning Stock Price.” Defined as the trailing 30 consecutive day average
closing stock price, ending on the day immediately prior to the start of the
Performance Period.

“Ending Stock Price.” Defined as the trailing 30 consecutive day average closing
stock price, ending on the last day of the Performance Period.

 

A-2



--------------------------------------------------------------------------------

“Reinvested Dividends.” Defined as (i) the aggregate number of shares (including
fractional shares) that could have been purchased during the Performance Period
had each cash dividend paid on a single share during that period been
immediately reinvested in additional shares (or fractional shares) at the
closing selling price per share of the common stock on the applicable
ex-dividend date multiplied by (ii) Ending Stock Price.

 

  c.

“Comparator Group.” The Comparator Group, for purposes of determining the
[2020-2022] Relative TSR Performance Goal, will consist of the following
companies (subject to any adjustments provided for below):

 

The Comparator Group shall be adjusted only for the following that occurs during
the Performance Period:

Acquisition: If a member is acquired, the member is removed from the Comparator
Group;

Bankruptcy: If a member becomes bankrupt, the member will remain in the
Comparator Group. For the avoidance of doubt, such member could potentially have
-100% TSR;

Delisting: If a member becomes delisted from an exchange on which it is listed,
the member will remain in the Comparator Group so long as the company is still
trading on a market where an independent share price can be determined (i.e., an
over-the-counter market). Once a share price can no longer be determined,
treatment of the member’s results will follow based on the reason for delisting
(e.g., acquisition, merger, privatization, bankruptcy, etc.);

Merger: If two members merge with each other, the newly-formed company will
remain in the Comparator Group while the deactivated member will be removed;

Privatization: If a member becomes a private company, the member is removed from
the Comparator Group; and

Spin-off: If a member spins-off one or more subsidiaries or other affiliated
entities, the member will remain in the Comparator Group. The spun off entity
will not be added to the Comparator Group. The spin-off will be treated in the
same manner as a regular cash dividend paid by that member in an amount equal to
the fair market value of the common stock (or fractional share thereof) of the
spun-off entity provided.

 

A-3



--------------------------------------------------------------------------------

  d.

The [2020-2022] Relative TSR Performance Goal adjustments are set forth in the
chart below:

 

     [2020-2022] Relative
TSR Percentile Rank      Adjustment to Earned ROE PSUs       

 

    

 

       

Threshold

                             

Target/Maximum

     

 

  e.

Within the time period set forth in Paragraph 3(b) of the Agreement (or, if
applicable, Paragraph 3(c) of the Agreement), the Committee will determine and
certify the level of the [2020-2022] Relative TSR Performance Goal that was
achieved during the Performance Period and will certify the number of
Performance Stock Units, if any, that may become earned and vested, by adjusting
the Earned ROE PSUs in accordance with the table above, with linear
interpolation between levels listed on the chart above. Any fractional units
will be rounded down to the nearest whole Performance Stock Unit.

 

  f.

For any Earned ROE PSUs adjusted downward based on the level of achievement of
the [2020-2022] Relative TSR Performance Goal, such Earned ROE PSUs shall be
immediately forfeited upon the Committee’s certification.

 

  3.

Notwithstanding the foregoing, if the provisions of Paragraph 3(c) of the
Agreement apply as a result of a Change of Control occurring prior to the end of
the Performance Period, the number of Performance Stock Units that may become
earned and vested for purposes of this Exhibit A shall be deemed to be met at
the target level for both [2020-2022] ROE Performance Goal and [2020-2022]
Relative TSR Performance Goal (i.e., 100% achievement with no downward
adjustment). Any fractional units will be rounded down to the nearest whole
Performance Stock Unit.

 

  4.

The Committee shall notify the Grantee following such certification as to the
number of Performance Stock Units, if any, that may become earned and vested
based on the level of achievement of the Performance Goals as certified by the
Committee. In order to earn and vest in the number of Performance Stock Units
which have been certified by the Committee, the Grantee must satisfy the
continuing employment condition as set forth in Paragraphs 3 and 4 of the
Agreement and the other terms and conditions set forth in the Agreement.

 

  5.

Any Performance Stock Units that become earned and vested shall be converted
into an equivalent number of shares of Company Stock and distributed to the
Grantee on the applicable Distribution Date, within the time period set forth in
Paragraph 5 of the Agreement.

 

A-4